Name: 2005/685/EC: Commission Decision of 22 July 2005 granting derogations to certain Member States with respect to the statistics to be compiled for the reference years 2004 and 2006 pursuant to Regulation (EC) No 1450/2004 (notified under document number C(2005) 2772) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  technology and technical regulations;  Europe;  European Union law;  research and intellectual property;  economic analysis
 Date Published: 2005-10-08

 8.10.2005 EN Official Journal of the European Union L 264/1 COMMISSION DECISION of 22 July 2005 granting derogations to certain Member States with respect to the statistics to be compiled for the reference years 2004 and 2006 pursuant to Regulation (EC) No 1450/2004 (notified under document number C(2005) 2772) (Only the texts in Greek, French, Italian, Maltese and German are authentic) (Text with EEA relevance) (2005/685/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1450/2004 of 13 August 2004 implementing Decision No 1608/2003/EC of the European Parliament and of the Council concerning the production and development of Community statistics on innovation (1), and in particular Section 8 of the Annex thereof, Whereas: (1) Commission Regulation (EC) No 1450/2004 of 13 August 2004 implementing Decision No 1608/2003/EC of the European Parliament and of the Council concerning the production and development of Community statistics on innovation contains the reference framework of common standards, definitions and classifications for compiling Community statistics on innovation in order to obtain high quality statistical results from Member states in accordance with these standards, definitions and classifications. (2) Section 8 of the Annex to Commission Regulation (EC) No 1450/2004 provides that, in so far as national statistical systems require major adaptations, the Commission may grant derogations to Member States with respect to the statistics compiled for the reference year 2004. Additional derogations may be granted with respect to the coverage of economic activities in accordance to NACE Rev. 1.1 or to the size class breakdowns of the statistics to be compiled for the reference year 2006. (3) Such derogations have been requested by the respective authorities of Greece, France, Malta, Italy and Austria. (4) According to the information received by the Commission (Eurostat), the requests from the Member States concerned are due to the fact that they need to make important changes to their statistical systems. (5) The requested derogations should therefore be granted, HAS ADOPTED THIS DECISION: Article 1 Derogations are granted to Greece, France, Italy, Malta and Austria, as laid down in the annex to this Decision. Article 2 This Decision is addressed to the Hellenic Republic, the French Republic, the Italian Republic, the Republic of Malta and the Austrian Republic. Done at Brussels, 22 July 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 267, 14.8.2004, p. 32. ANNEX GRANTED DEROGATIONS Country Greece For the Community innovation statistics to be compiled for the reference year 2004: the transmission delay mentioned in Section 6 of the Annex of the Commission Regulation (EC) No 1450/2004 shall be 20 months instead of 18 months France For the Community innovation statistics to be compiled for the reference year 2006: for all results except those related to section D of NACE Rev. 1.1 and to the size class 10  49 employees Italy For the Community innovation statistics to be compiled for the reference year 2006: the results are not to be broken down by economic activities in accordance to NACE Rev. 1.1 or by size class Malta For the Community innovation statistics to be compiled for the reference year 2004: no results are to be transmitted For the Community innovation statistics to be compiled for the reference year 2006: the results are not to be broken down by economic activities in accordance to NACE Rev. 1.1 or by size class Austria For the Community innovation statistics to be compiled for the reference year 2004: the reference year shall be 2005 instead of 2004